NON-FINAL REJECTION
(First Office Action on the Merits)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of one or more prior-filed application(s) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application (17/689,123, filed on 3/8/2022) is a continuation of application 15/781,329 which is a national stage entry under 35 U.S.C. 371 (having a 371(c) date of 6/4/2018) of international application PCT/US2016/065027 (filed on 12/5/2016), which claims priority to provisional application 62/263,402 (filed on 12/4/2015).

Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 recites “a processor in electronic communication with the laser and the transducer configured to acquire data and reconstruct photoacoustic tomographic images based on the acquired data” in lines 8-10, but should be corrected to add a comma between “processor” and “in” and add another comma between “transducer” and “configured” to read as follows: --a processor, in electronic communication with the laser and the transducer, configured to acquire data and reconstruct photoacoustic tomographic images based on the acquired data--
Claim 10 recites “the width” but should be corrected to read as --a width--.
Claim 16 recites “such that sample produces” in line 3 but should be corrected to read as --such that the sample produces--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a surface proximal to the transducer” but it is unclear what element this surface is of, let alone if this surface is within the scope of the claimed invention or otherwise some other unclaimed element. Is this a surface of the one or more blades? Otherwise, is this some other arbitrary surface of another element or an unclaimed element, and if so, what element?
In accordance with compact prosecution practice (see MPEP 2173.06), the surface in question is construed, for purposes of applying prior art, as a surface of the one or more blades that is proximal to the transducer (opposed to being distal to the transducer). It is further noted that dependent claims thereof are rejected for the same reasons because they inherit the aforementioned deficiency by virtue of their dependency.

Regarding claim 4, it is unclear whether the recited first blade and second blade are the one or more blades recited in claim 1, or are distinct therefrom.
In accordance with compact prosecution practice (see MPEP 2173.06), the recited first blade and second blade are being construed, for purposes of applying prior art, as being the one or more blades recited in claim 1 (i.e., that the one or more blades comprises a first blade and a second blade). It is further noted that dependent claims thereof are rejected for the same reasons because they inherit the aforementioned deficiency by virtue of their dependency.

Regarding claim 5, there is lack of antecedent basis for the term “all planes”. It is unclear what/which planes “all planes” refers to.
In accordance with compact prosecution practice (see MPEP 2173.06), this is being construed, for purposes of applying prior art.

Regarding claim 10, it is unclear what “a central acoustic wavelength of the transducer” is. Does this refer to a central acoustic wavelength of the frequency response spectrum of the transducer? Does this refer to the a central acoustic wavelength of the spectrum of signal received by the transducer?
Further, in the latter case, it is further unclear because this would then mean that the width of the slit depends on the central acoustic wavelength of the spectrum of signal received by the transducer but the claim does not specify the spectrum of signal received by the transducer.
MPEP 2173.05(b) Relative Terminology recites in part:
II.     REFERENCE TO AN OBJECT THAT IS VARIABLE MAY RENDER A CLAIM INDEFINITE 

A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because:

The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other. 

Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.

On the other hand, a claim limitation specifying that a certain part of a pediatric wheelchair be "so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats" was held to be definite. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986). The court stated that the phrase "so dimensioned" is as accurate as the subject matter permits, noting that the patent law does not require that all possible lengths corresponding to the spaces in hundreds of different automobiles be listed in the patent, let alone that they be listed in the claims.

Similar to Miyazaki, in the latter case the claim limits the width of the slit by reference to an object that is variable (i.e., the spectrum of signal received by the transducer); however the claim does not specify the spectrum of signal received by the transducer.
From another point of view, the scope of the claim limitation (i.e., the width of the slit) changes depending on how the invention it used (i.e., the spectrum of signal received by the transducer), but an apparatus/machine claim is not limited by how the invention is used but rather its structure. Thus, the scope of the claim is indefinite.
In accordance with compact prosecution practice (see MPEP 2173.06), the recitation of “a central acoustic wavelength of the transducer” is being construed for the purposes of applying prior art as referring to a central acoustic wavelength of the frequency response spectrum of the transducer (i.e., a physical parameter or characteristic of the transducer structure itself).

Regarding claim 11, the claim recites in part: “a material having at least two times greater than or less than the acoustic impedance of water”. Breaking the limitation in two cases (to account for “greater than or less than”), the limitation is the logical union/logical disjunction of two limitation; i.e., a material having an acoustic impedance that is at least two times greater than the acoustic impedance of water, or the material having an acoustic impedance that is at least two times less than the acoustic impedance of water. Graphically this looks as follows:

First of all, it is unclear how to parse the limitation with regards to terms “at least”, “two times”, and “greater than”/“less than”. For example, should it be parsed as (((at least two) (times)) (greater than/less than) (the acoustic impedance of water)). Or should it be parsed as ((at least) ((two times) (greater than/less than) (the acoustic impedance of water))).
In the case of “greater than”, the outcome of the two aforementioned parses is the same. Considering the “greater than” case, the ordinarily skilled artisan would have understood “[B is] two times greater than [A]” to mean B is greater than A by additional X×A (where X is 2); in other words, B = A + 2×A = 3×A. Therefore, considering the former parse, the ordinarily skilled artisan would have understood “[B is] at least two times greater than [A]”, to mean that B is greater than A by X×A, where X is at least 2; in other words, B = A + X×A, where X ≥ 2 (i.e., B ≥ 3A). On the other hand, considering the latter parse, the ordinarily skilled artisan would have understood “[B is] at least two times greater than [A]”, to mean that B is at least Y, where Y is greater than A by 2×A; in other words, B ≥ Y, where Y = A + 2×A = 3×A (i.e., B ≥ 3A).
As discussed above, the former and latter parses of the “greater than” case are the same (i.e., B ≥ 3A). However the former and the latter parses of the “less than” case are not the same; i.e., how the limitation is parsed affects the scope of the “less than” case but it is not clear how to parse the limitation.
Considering the “less than” case: Considering the former parse, the ordinarily skilled artisan would have understood “[B is] two times less than [A]” to mean B is less than A by X×A (where X is 2); in other words, B = A – 2×A = -A. Therefore, considering the former parse, the ordinarily skilled artisan would have understood “[B is] at least two times less than [A]”, to mean that B is less than A by X×A, where X is at least 2; in other words, B = A – X×A, where X ≥ 2 (i.e., B < -A). On the other hand, considering the latter parse, the ordinarily skilled artisan would have understood “[B is] at least two times less than [A]”, to mean that B is at least Y, where Y is less than A by 2×A; in other words, B ≥ Y, where Y = A - 2×A = -A (i.e., B ≥ -A). Depending on how the limitation is parsed, the scope of the “less than” case can have opposite meanings (i.e., either B < -A or B ≥ -A) rendering the limitation indefinite.
Otherwise, either of the two scopes both include negative acoustic impedances (graphically illustrated below) which does not make sense from a physical point of view. What does it mean for a material to have a negative acoustic impedance?

The scope of the material acoustic impedance, if the limitation is parsed as in the former parse, includes negative acoustic impedances which are physically nonsensical.

The scope of the material acoustic impedance, if the limitation is parsed as in the latter parse, includes negative impedances which are physically nonsensical.

Otherwise, even if language of the claim is taken literally, the claim appears to recite a broader range and a narrower range in the same claim if the limitation is parsed as in the latter parse (graphically shown above). MPEP 2173.05(c) recites in part:
I. NARROW AND BROADER RANGES IN THE SAME CLAIM 

Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. The Examiner should analyze whether the metes and bounds of the claim are clearly set forth. Examples of claim language which have been held to be indefinite are (A) "a temperature of between 45 and 78 degrees Celsius, preferably between 50 and 60 degrees Celsius"; and (B) "a predetermined quantity, for example, the maximum capacity."

While a single claim that includes both a broad and a narrower range may be indefinite, it is not improper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C.112, second paragraph, to present a dependent claim that sets forth a narrower range for an element than the range set forth in the claim from which it depends. For example, if claim 1 reads "A circuit … wherein the resistance is 70-150 ohms." and claim 2 reads "The circuit of claim 1 wherein the resistance is 70-100 ohms.", then claim 2 should not be rejected as indefinite.

The recitation of a narrow numerical range of the material’s acoustic impedance (i.e., at least two times greater than the acoustic impedance of water) that falls within a broader range (i.e., at least two times less than the acoustic impedance of water) in the same claim further renders the claim indefinite.
In accordance with compact prosecution practice (see MPEP 2173.06), this limitation is being construed for the purposes of applying prior art as meaning that the one or more blades comprise a material having an acoustic impedance that is at least two time greater than the acoustic impedance of water (i.e., the acoustic impedance of the material is greater than or equal to three times the acoustic impedance of water).

Regarding claim 16, there is a lack of antecedent basis for the terms “the receiving aperture” and “the transducer”. It is unclear what/which receiving aperture and transducer this refers to. Further, it is unclear whether the acoustic data refers to the acoustic waves or some other acoustic data.
In accordance with compact prosecution practice (see MPEP 2173.06), this limitation is being construed for the purposes of applying prior art as: the acoustic data refers to the acoustic waves; the transducer refers to an arbitrary transducer that receives the acoustic waves; and the receiving aperture refers to the receiving aperture of the transducer. Dependent claims thereof are rejected for the same reasons because they inherit the aforementioned deficiency by virtue of their dependency.

Regarding claim 18, it is unclear whether the recited first blade and second blade are the one or more blades recited in claim 16, or are distinct therefrom.
In accordance with compact prosecution practice (see MPEP 2173.06), the recited first blade and second blade are being construed for the purposes of applying prior art as being the one or more blades recited in claim 16 (i.e., that the one or more blades comprises a first blade and a second blade).

Regarding claim 19, there is a lack of antecedent basis for the term “each transducer element”. It is unclear what/which transducer element this refers to.
In accordance with compact prosecution practice (see MPEP 2173.06), this limitation is being construed for purposes of applying prior art as limiting the traducer to comprise a plurality of transducer element, and “each transducer element” is being construed as referring to each of the plurality of transducer elements. Dependent claims thereof are rejected for the same reasons because they inherit the aforementioned deficiency by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Manohar et al., US 2010/0041987 A1 (hereinafter “Manohar”) in view of Bridoux et al., US 4,204,435 (hereinafter “Bridoux”) and Yacoubian, US 2007/0040469 A1 (hereinafter “Yacoubian”).
Regarding claim 1, Manohar teaches a photoacoustic tomography device comprising:
a laser (light source 10, Fig. 1; laser is implied from “laser beam”, ¶ [0034]) positioned to produce acoustic waves in a sample1 (a sample in sample area 16; “System 19 controls light source 10 to emit pulses of light. Optical fibres 12 transmit the light pulses to its output, from where they are transmitted to carbon fibre 14 and sample area 16. As a result of the photoacoustic effect, which is known per se, carbon fibre 14 and a sample in sample area 16 generate acoustic signals in response to light pulses. The generated acoustic signals typically are a sum of signals due to locally generate acoustic pulses”, ¶ [0025]);
a transducer (ultrasound probe 18, Fig. 1) having a receiving aperture (the extent of the active detecting area of the probe 18 which is implied since the probe 18 is used to detect the acoustic waves: “The generated acoustic signals propagate to ultrasound probe 18, which detects the resulting acoustic pressure in a two dimensional area of positions” ¶ [0025]; “although a rectilinear probe has been shown, a curvilinear probe may be used” ¶ [0054]); and
a processor (computing system 19, Fig. 1), in electronic communication with the laser and the transducer (implied by “[c]omputing system 19 is coupled to light source 10 and ultrasound probe 18”, ¶ [0024]), configured to acquire data and reconstruct photoacoustic tomographic images based on the acquired data (“Computing system 19 uses measurements of the acoustic signals generated in sample area 16 to compute an acoustic generation strength image of sample area 16. The resulting image can be a three-dimensional image of the strength of generated acoustic energy as a function of the three dimensional position in sample area 16 where the acoustic pulses are generated or a two-dimensional image for example of a slice through the sample. The acoustic generation strength image is considered to be representative of an image of optical absorptivity.” ¶ [0026]).
Manohar does not teach or suggest a slit, let alone one formed by one or more blades positioned substantially parallel to the receiving aperture of the transducer.
Bridoux teaches a slit (slot 18, Fig. 2) formed by one or more blades (17, Fig. 2) positioned substantially parallel to a receiving aperture of a transducer (curvilinear array 11 comprising transducers 12, Fig. 2). As shown in Fig. 4, the ordinarily skilled artisan would have recognized that acoustic waves propagating from an object area 15D toward array 11 in the manner of 16A can be focused down to a single element 12B in the manner of 16B by using the slit (slot 18) formed by one or more blades (17) (“In FIG. 4 has been shown the effect of the diaphragm on beam 16A reflected by area 15D. Screen 17 limits this beam 16A to beam 16B which has passed through opening 18; the stopped down beam 16B strikes one active receiving transducer 12B only.” col. 6, line 58-62) thereby improving the focusing of the transducer array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manohar by providing a slit formed by one or more blades positioned substantially parallel to a receiving aperture of the transducer, as taught by Bridoux; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve the focusing of the transducer.
The invention of Manohar modified by the teachings of Bridoux substantially teaches the claimed invention (as discussed above) except that it does not teach or suggest an acoustic absorber affixed to each of the one or more blades along a surface proximal to the transducer as claimed. 
Yacoubian teaches an EM radiation transducer that senses EM radiation (e.g., light). The transducer operates first by receiving EM radiation and photo-acoustically converting received EM radiation to mechanical energy; then second by piezo-electrically converting the mechanical energy to an electrical signal (see ¶ [0022]-[0024]; particularly: “When electromagnetic radiation is incident on the absorbing surface or layer 102, the absorbed electromagnetic energy is converted to a mechanical energy via the photo-acoustic effect, which is then converted to an electrical signal via the piezoelectric effect, or via a capacitive effect. The resulting electrical signal can be amplified via a high gain, low noise amplifier 106 to facilitate detection” ¶ [0024]).
Yacoubian further teaches an embodiment of the EM radiation sensor (see Fig. 10) wherein the sensor further comprises an acoustic absorber (sound absorbing material 1037) affixed to a blade (see annotated Fig. 10 below) along a surface proximal to a transducer (the side of the blade that faces toward transducer 1008).
Yacoubian teaches at ¶ [0061] that the sound absorbing material is used to block stray acoustic noise from and minimize noise from interfering with the transducer 1008:
[0061] Referring to FIG. 10, a pictorial diagram illustrates an embodiment of a sensor that includes an acoustical and/or electromagnetic absorbing material for noise reduction. FIG. 10 depicts a sensor 1008 that utilizes a baffled material, such as a sound absorbing material 1037, an EM radiation absorbing baffled material, or a thermally shield material, or a combination thereof that can be used to block stray EM radiation, acoustic and thermal noise. In addition, an acoustic absorbing, a thermally insulting or an EM radiation shielding backing material 1038 can be placed behind the sensor 1008 to minimize noise. The sensor 1008 is mounted in a baffled sound and EM absorbing apparatus 1037 to reduce or minimize acoustic and EM noise. Optional acoustic damping material 1038 can be attached to the back of the sensor 1008 to minimize acoustic noise.


It is noted that Yacoubian is considered analogous art2 at least because Yacoubian is reasonably pertinent to the problem faced by the inventor (i.e., problems regarding acoustic noise3 and solutions thereof).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales (including rationale of use of known technique to improve similar devices (methods, or products) in the same way) to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.
MPEP 2143 recites in part:
C.    Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"

(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;

(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case, the aforementioned four findings of fact to support the rationale of use of known technique to improve similar devices (methods, or products) in the same way are articulated below.
(1) The modified Manohar invention can be considered a “base” device upon which the claimed invention can be seen as an “improvement” because the modified Manohar invention substantially teaches the claimed invention (as discussed above) except that it does not teach or suggest an acoustic absorber affixed to each of the one or more blades along a surface proximal to the transducer as claimed.
(2) The Yacoubian invention can be considered a “comparable” device (i.e., similar to, but not the same as, the “base” device) in the sense that the Yacoubian invention and the modified Manohar invention are both drawn to a transducer with one or more blades, although the type of transducer is not exactly the same. The “comparable” device has been “improved” in the same way as the claimed invention because the “comparable” device includes an acoustic absorber affixed to each of the one or more blades along a surface proximal to the transducer as claimed.
(3) The ordinarily skilled artisan could have applied the known “improvement” technique in the same way to the “base” device by simply affixing sound absorbing material to a surface of the one or more blades of the base device that is proximal to the transducer (i.e., the side of the one or more blades that faces the transducer). The ordinarily skilled artisan would have reasonably predicted that acoustic noise around the transducer may be reduced in view of the teachings of Yacoubian as discussed above which recites “FIG. 10 depicts a sensor 1008 that utilizes a baffled material, such as a sound absorbing material 1037, an EM radiation absorbing baffled material, or a thermally shield material, or a combination thereof that can be used to block stray EM radiation, acoustic and thermal noise” (¶ [0061]).
(4) As discussed above, by affixing the sound absorbing material to the proximal side of the blade (the side that faces the transducer) stray acoustic noise may be blocked from interfering with the transducer. The ordinarily skilled artisan would have found this advantageous if applied to the modified Manohar invention because stray acoustic noise (which the “improvement” technique of Yacoubian seeks to block) may be detrimental to the transducer as well as the overall photoacoustic tomography device as a whole. Otherwise, stray acoustic noise may interfere with the transducer’s ability to accurately measure/sense/detect the acoustic waves produced in the sampled; thus, any image reconstructed therefrom may be obscured by artifacts due to such acoustic noise if such acoustic noise is not dealt with accordingly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Manohar invention by providing an acoustic absorber affixed to each of the one or more blades along a surface proximal to the transducer, as taught by Yacoubian, because it would have merely involved use of known technique to improve similar devices in the same way. The ordinarily skilled artisan would have been motivated to make this modification in order to block stray acoustic noise that otherwise may have interfered with the transducer’s ability to accurately measure/sense/detect the acoustic waves produced in the sampled.

Regarding claim 3, the invention of Manohar modified in view of the teachings of Bridoux and Yacoubian as discussed above teaches the invention of claim 1. Manohar further teaches that the transducer is a linear array transducer (“although a rectilinear probe has been shown, a curvilinear probe may be used” ¶ [0054]; rectilinear and curvilinear are types of linear array transducers).

Regarding claim 11, the invention of Manohar modified in view of the teachings of Bridoux and Yacoubian as discussed above teaches the invention of claim 1; but does not teach that the one or more blades comprise a material having at least two times greater than or less than the acoustic impedance of water.
MPEP 2144.05 recites in part: “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) […] In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).[…] In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.”
Further, MPEP 2144.07 recites in part: “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).”
In this case, the one or more blades (screen) is/are opaque to ultrasound (see col. 2, line 49 of Bridoux). Further, the ordinarily skilled artisan would have recognized that the opaqueness of a material in a medium to ultrasound is based on the acoustic impedances of the medium and the material (                        
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                            
                        
                    ). For example, the intensity reflection coefficient (                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                            /
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    ) and the intensity transmission coefficient (                        
                            
                                
                                    I
                                
                                
                                    t
                                
                            
                            /
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    ) at the interface between the material and the medium for normal incidence are defined as follows:
                
                    
                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    Z
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    Z
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            
                                
                                    I
                                
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            4
                            
                                
                                    Z
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    Z
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
Thus, for 90% reflection (                        
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            0.9
                        
                    ; i.e., 90% of the incident intensity is reflected back) the acoustic impedance of the material must be about 38 times the acoustic impedance of the medium (i.e.,                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                            
                            ≈
                            38
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                    ):
                
                    
                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    38
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    38
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                            +
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            (
                                            38
                                            -
                                            1
                                            )
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            (
                                            38
                                            +
                                            1
                                            )
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    (
                                    37
                                    )
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    (
                                    39
                                    )
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
                
                    
                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    ≈
                    0.9
                
            
Thus, the ordinarily skilled artisan would have recognized that by increasing the acoustic impedance of the material to be more different than the acoustic impedance of the medium, the reflectance coefficient (i.e., the opaqueness of the one or more blades) and thus the effectiveness of the one or more blades can be optimized. In this sense, the acoustic impedance of the one or more blades relative to the medium can be considered a result effective variable.
The ordinarily skilled artisan could have optimized the opaqueness (i.e., the reflectance coefficient) of the one or more blades by routine experimentation (i.e., by merely selecting and experimenting with a variety of materials having different acoustic impedance) for the one or more blades. For example, if the medium is water, then the acoustic impedance of the medium is about 1.5×106 kg/(m2s). The ordinarily skilled artisan would have recognized that a variety of metals having high acoustic impedance such as stainless steel which has an acoustic impedance of about 45.5×106 kg/(m2s) may be appropriate/suitable material for the one or more blades because a material with a relatively high acoustic impedance would result in the one or more blades being highly opaque.
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to further modify the modified Manohar invention such that the one or more blades comprise a material having an acoustic impedance that is at least two times greater than the acoustic impedance of water (e.g., stainless steel which has an acoustic impedance that is about 30 times that of water) because this amounts to merely a workable range by routine experimenatation, which has been held to be prima facie obvious (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and because stainless amounts to selection of a known material based on its suitability for its intended use (i.e., acoustic opaqueness due to its relatively high acoustic impedance) which has been held to be prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).

Regarding claim 12, the invention of Manohar modified in view of the teachings of Bridoux and Yacoubian as discussed above teaches the invention of claim 1; further, Manohar teaches that the laser (see above regarding claim 1) is a pulsed laser (implied from “System 19 controls light source 10 to emit pulses of light”, ¶ [0025]).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Manohar in view of Bridoux and Yacoubian as applied to claim 1 above, and further in view of Razansky et al., US 2011/0040176 A1 (hereinafter “Razansky”).
Regarding claim 2, the invention of Manohar modified in view of the teachings of Bridoux and Yacoubian as discussed above teaches the invention of claim 1. Further, Manohar teaches a container (imaging 15, Fig. 1) and a medium disperse within the container (“In operation an acoustic coupling medium, such as water or an ultrasound gel is introduced in imaging tank 15, so that both the sample and carbon fibre 14 are immersed in the acoustic coupling medium”, ¶ [0025]).
Further, by making the modifications as discussed above regarding the application of the teachings of Brioux to Manohar, it follows that the one or more blades would be positioned within the container at least because the one or more blades would be positioned in front of the transducer aperture between the transducer and the sample which are both submerged in the medium within the container.
Further, it is understood that the sample can be positioned within a field of view of the transducer in the sense that the transducer (in coordination with the laser and the processor) is used to capture a photoacoustic tomographic image of the sample. Otherwise, if the sample couldn’t be positioned in the field of view of the transducer, the transducer wouldn’t be able to capture a photoacoustic tomographic image of the sample.
The modified Manohar invention, however, does not teach a sample support, let alone an adjustable one.
Razansky in a similar field of endeavor (i.e., near-field RF tomography, ¶ [0002], [0015], and [0016]) teaches an adjustable sample support (carrier device 60,  Fig. 1, “The carrier device 60 is adapted for accommodating the object 1 and for adjusting the position and/or orientation of the object 1 relative to the near-field source device 11 and the detector device 20. To this end, the carrier device 60 includes a drive unit (not shown), which is capable of subjecting the object 1 to rotation and/or translation movements. […] In particular for tomographic reconstruction in two or three dimensions, the imaged object 1 and/or detector element/s 21 and/or emitting element/s of the near-field source device 11 could be placed on rotation and/or translation stages, controlled by the carrier controller 42.” ¶ [0052]; hang-up portion 61 and carrier portion 62, Fig. 3; “The object to be investigated (living mouse 1) is positioned in the tank 81 using the carrier device with a hang-up portion 61 and a carrier portion 62. The hang-up portion 61 is adapted for accommodating a first part of the object, e.g., the legs of the mouse. The hang-up portion 61 is rotatable relative to the near-field source device 10 and the detector device 20 (see double-arrow). The carrier portion 62 includes a rotatable platform adapted for accommodating a second opposite part of the object.” ¶ [0067]).
The ordinarily skilled artisan would have recognized that the adjustability of the sample support may improve image quality because (a) the adjustable sample support may be used to rotate the sample relative to the detector as discussed above, and (b) the rotating the sample relative detector may improve image quality (“Further preferably, the position of the object, the near-field source device and/or the detector device is changed relative to at least one of the other components, the steps of energy input and detection advantageously can be optimized. In particular, a position adjustment can be provided before the first data acquisition or during the data acquisition. Advantageously, the above components can be subjected to at least one of a rotation and a translation so that all geometrical degrees of freedom can be used for improving the imaging quality.” ¶ [0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Manohar invention by providing an adjustable sample support, as taught by Razansky; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve image quality.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Manohar in view of Bridoux, Yacoubian, and Razansky as applied to claim 2 above, and further in view of Dogra et al., US 2010/0016717 A1 (hereinafter “Dogra”).
Regarding claim 15, the invention of Manohar modified in view of the teachings of Bridoux, Yacoubian, and Razansky as discussed above teaches the invention of claim 2; but does not teach that the container has an orifice covered with a material impermeable to the medium, the material configured to allow acoustic transmission to the transducer.
Dogra teaches a container (water bath 734, Fig. 7) having a orifice covered with a material (the acoustic window 735 appears to form the left wall of the water bath, Fig. 7; if the left wall was absent, there would be an opening in the water bath; in this sense, the left wall, formed by the acoustic window, can be considered to cover an orifice that otherwise would have been present in the water bath) impermeable to the medium (it is understood that acoustic window is impermeable to the medium (water of the water bath), otherwise the water would undesirably leak), the material configured to allow acoustic transmission (“With the help of acoustic coupling gel 733 and acoustic windows 735, the PA ultrasound waves generated in the prostate will enter through the acoustic window and focused onto the sensor by means of the acoustic lens”, ¶ [0074]) to a transducer (102, Fig. 7).
The ordinarily skilled artisan would have recognized that by providing the container with an orifice covered with a material impermeable to the medium, the material configured to allows acoustic transmission to the transducer, the transducer can thus be relocated outside the container as is shown in Dogra’s Fig. 7. Relocating the transducer outside the transducer allows for a smaller container than one sized to accommodate the transducer therein. A smaller container allows requires less water/medium. Further, relocating the transducer outside the container allows for further isolation of the transducer from the sample which may be seen as advantageous from the point of view of sterilizations and contamination. For example, the sample can be changed to image many different samples without the need to clean the transducer between each sample because there is no risk of cross contamination via the transducer if the transducer is outside the container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Manohar such that the container has an orifice covered with a material impermeable to the medium, the material configured to allow acoustic transmission to the transducer, as taught by Dogra; and the ordinarily skilled artisan would have been motivated to make this modification in order to relocate the transducer outside the container.

Claim 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manohar et al., US 2010/0041987 A1 (hereinafter “Manohar”) in view of Bridoux et al., US 4,204,435 (hereinafter “Bridoux”).
Regarding claim 16, Manohar teaches a method for performing photoacoustic tomography imaging comprising:
providing a sample4 (sample area 16);
applying a laser (light source 10, Fig. 1; laser is implied from “laser beam”, ¶ [0034]) to the sample such that the sample produces acoustic waves (“System 19 controls light source 10 to emit pulses of light. Optical fibres 12 transmit the light pulses to its output, from where they are transmitted to carbon fibre 14 and sample area 16. As a result of the photoacoustic effect, which is known per se, carbon fibre 14 and a sample in sample area 16 generate acoustic signals in response to light pulses. The generated acoustic signals typically are a sum of signals due to locally generate acoustic pulses.”, ¶ [0025]);
receiving, at a transducer (ultrasound probe 18, Fig. 1), the acoustic waves and converting the acoustic waves into acoustic data (“The generated acoustic signals propagate to ultrasound probe 18, which detects the resulting acoustic pressure in a two dimensional area of positions.”, ¶ [0025]; “although a rectilinear probe has been shown, a curvilinear probe may be used” ¶ [0054]);
storing the acoustic data in an electronic memory (implied from computing system 19, Fig. 1 and discussion below regarding image computation; it is noted that the claim does not specify how long the acoustic data must be stored, nor the temporary or permanent nature of such storage; it is understood that the acoustic data must be stored (at least temporarily) for the purposes of computing an image therefrom as discussed below); and
generating an image based on the stored acoustic data (“Computing system 19 uses measurements of the acoustic signals generated in sample area 16 to compute an acoustic generation strength image of sample area 16. The resulting image can be a three-dimensional image of the strength of generated acoustic energy as a function of the three dimensional position in sample area 16 where the acoustic pulses are generated or a two-dimensional image for example of a slice through the sample. The acoustic generation strength image is considered to be representative of an image of optical absorptivity.” ¶ [0026]).
However, Manohar does not teach a step of diffracting the acoustic waves using a slit formed by one or more blades positioned substantially parallel to a receiving aperture of the transducer.
Bridoux teaches diffracting acoustic waves using a slit (slot 18, Fig. 2) formed by one or more blades (17, Fig. 2) positioned substantially parallel to a receiving aperture of a transducer (curvilinear array 11 comprising transducers 12, Fig. 2). As shown in Fig. 4, the ordinarily skilled artisan would have recognized that acoustic waves propagating from an object area 15D toward array 11 in the manner of 16A can be focused down to a single element 12B in the manner of 16B by using the slit (slot 18) formed by one or more blades (17) (“In FIG. 4 has been shown the effect of the diaphragm on beam 16A reflected by area 15D. Screen 17 limits this beam 16A to beam 16B which has passed through opening 18; the stopped down beam 16B strikes one active receiving transducer 12B only.” col. 6, line 58-62) thereby improving the focusing of the transducer array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manohar by diffracting the acoustic waves using a slit formed by one or more blades positioned substantially parallel to a receiving aperture of the transducer, as taught by Bridoux; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve the focusing of the transducer.

Regarding claim 19, Manohar further teaches generating an image comprises:
receiving, at the processor, the stored acoustic data (implied in that it is understood that some sort of processor of the computing system 19 is responsible for acting on the acoustic data to reconstruct and the image therefrom);
setting, using the processor, reconstruction parameters;
defining, using the processor,
a reconstruction area (“the sample area computed in a previous iteration” ¶ [0015]),
reconstruction position (measuring position; “The distance from the measuring position to the location in sample area can be inferred from the delay between the instant when the optical pulses illuminate the radiation responsive acoustic pulse generator and sample, to the instant of acoustic pulse reception at positions on the ultrasound probe 18” ¶ [0027]; “In an embodiment a correction is made for refraction by iterating the tomographic computation of the speed of sound, each iteration using acoustic paths computed using the position dependent speed of sound computed in the previous iteration” ¶ [0047]), and
pixel size (implied from “reconstruction of such images requires knowledge of the speed of sound in the tissue to convert temporal resolution (or temporal phase resolution) into spatial resolution” ¶ [0040]; spatial resolution reads on pixel size);
calculating, using the processor, an acoustic travelling path for the sample to each transducer element (“The distance from the measuring position to the location in sample area can be inferred from the delay between the instant when the optical pulses illuminate the radiation responsive acoustic pulse generator and sample, to the instant of acoustic pulse reception at positions on the ultrasound probe 18” ¶ [0027]).
saving, using the processor, each calculated acoustic traveling path into a three-dimensional array (“The speed of sound as a function of position that has been computed in this way is used to compute the shape of a surface (or line) of locations from which acoustic pulses generated in sample area 16 reach a position on ultrasound probe at the same time. A plurality of surfaces (or lines) that are determined in this way is subsequently used in the tomographic computation of the acoustic generation strength.” ¶ [0051]; saving is implied in the sense that the paths are used to generate the image and so must at least be temporality saved in order to be acted on for the purposes of generating the image; a three-dimensional array is implied from the fact that the image generated therefrom is three dimensional, ¶ [0026]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Manohar in view of Bridoux as applied to claim 16 above, and further in view of Emelianov et al., US 2012/0125107 A1 (hereinafter “Emelianov”).
Regarding claim 17, Manohar modified in view of the teachings of Bridoux teaches the invention of claim 16 but does not the that receiving acoustic data is triggered by the application of the laser to the sample.
Emelianov in the same field of endeavor teaches that that receiving acoustic data is triggered by the application of the laser to the sample (implied from “For each laser pulse, the photoacoustic signal was captured and stored for off-line processing.” ¶ [0030] in combination with Fig. 1A which illustrates a “trigger” operationally connecting the laser/laser control with the transmit/receive electronics of the transducer system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manohar triggering the reception of the acoustic data by the application of the laser to the sample, as taught by Emelianov; and the ordinarily skilled artisan would have been motivated to make this modification in order to ensure proper timing/synchronization of the laser and the transducer reception relative to each other.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,266,315 B2 (hereinafter “reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the former are anticipated by or otherwise rendered obvious over the latter as shown below:
Instant Application
Reference Patent
1. A photoacoustic tomography device comprising:

a laser positioned to produce acoustic waves in a sample;

a transducer having a receiving aperture;

a slit formed by one or more blades positioned substantially parallel to the receiving aperture of the transducer;






an acoustic absorber affixed to each of the one or more blades along a surface proximal to the transducer; and


a processor in electronic communication with the laser and the transducer configured to acquire data and reconstruct photoacoustic tomographic images based on the acquired data.

1. A photoacoustic tomography device comprising:

a laser positioned to produce acoustic waves in a sample;

a transducer having a receiving aperture;

a slit formed by one or more blades positioned substantially parallel to the receiving aperture of the transducer, the slit configured to diffract acoustic waves received by the receiving aperture by way of the slit, wherein a width of the slit is 0.5 to 2.0 times a central acoustic wavelength of the transducer; and

[from claim 16: The device of claim 1, further comprising an acoustic absorber affixed to each of the one or more blades along a surface, of the one more blades, that is proximal to the transducer.]

a processor, in electronic communication with the laser and the transducer, configured to acquire data and reconstruct photoacoustic tomographic images based on the acquired data.
2. The device of claim 1, further comprising:

a container and a medium dispersed within the container; and

a sample support;

wherein the one or more blades are positioned within the medium; and

wherein the sample support is adjustable such that the sample can be positioned within a field of view of the transducer.

2. The device of claim 1, further comprising:

a container and a medium dispersed within the container; and

a sample support;

wherein the one or more blades are positioned within the medium; and

wherein the sample support is adjustable such that the sample can be positioned within a field of view of the transducer.
3. The device of claim 1, wherein the transducer is a linear array transducer.

4. The device of claim 1, wherein the transducer is a linear array transducer.
4. The device of claim 1, wherein the slit is formed by a first blade and a second blade positioned substantially parallel to the receiving aperture of the transducer, such that the slit is formed between the first blade and second blade.
5. The device of claim 1, wherein the slit is formed by a first blade and a second blade of the one or more blades, the first blade and the second blade being positioned substantially parallel to the receiving aperture of the transducer, such that the slit is formed between the first blade and second blade.

5. The device of claim 4, wherein the first blade and the second blade are substantially parallel to each other in all planes.

6. The device of claim 5, wherein the first blade and the second blade are substantially parallel to each other.
6. The device of claim 4, wherein the slit is at an acoustic focus of the transducer.
7. The device of claim 5, wherein the slit is at an acoustic focus of the transducer.
7. The device of claim 4, wherein the first blade has a proximal end in relation to an end of the second blade and the proximal end of the first blade and the end of the second blade are adjustable.

8. The device of claim 5, wherein the first blade has a proximal end in relation to an end of the second blade and the proximal end of the first blade and the end of the second blade are adjustable.
8. The device of claim 7, wherein the proximal end of the first blade and the end of the second blade are independently adjustable.

9. The device of claim 8, wherein the proximal end of the first blade and the end of the second blade are independently adjustable.
9. The device of claim 8, wherein the proximal end of the first blade and the end of the second blade are capable of forming or closing the slit.

10. The device of claim 9, wherein the proximal end of the first blade and the end of the second blade are capable of forming or closing the slit.
10. The device of claim 1, wherein the width of the slit is 0.5 to 1.0 times a central acoustic wavelength of the transducer.

12. The device of claim 1, wherein the width of the slit is 0.5 to 1.0 times a central acoustic wavelength of the transducer.
11. The device of claim 1, wherein the one or more blades comprise a material having at least two times greater than or less than the acoustic impedance of water.

13. The device of claim 1, wherein the one or more blades comprise a material having an acoustic impedance at least two times greater than an acoustic impedance of water.
12. The device of claim 1, wherein the laser is a pulsed laser.

14. The device of claim 1, wherein the laser is a pulsed laser.
13. The device of claim 8, wherein the device further comprises a translation stage attached to the first blade or the second blade; and a motion controller in electronic communication with the translation stage.

11. The device of claim 9, wherein the device further comprises a translation stage attached to the first blade or the second blade; and a motion controller in electronic communication with the translation stage.
14. The device of claim 1, wherein the one or more blades are affixed to the transducer.

15. The device of claim 1, wherein the one or more blades are affixed to the transducer.
15. The device of claim 2, wherein the container has an orifice covered with a material impermeable to the medium, the material configured to allow acoustic transmission to the transducer.

3. The device of claim 2, wherein the container has an orifice covered with a material impermeable to the medium, the material configured to allow acoustic transmission to the transducer.
16. A method for performing photoacoustic tomography imaging comprising:

providing a sample;

applying a laser to the sample such that sample produces acoustic waves;

diffracting the acoustic waves using a slit formed by one or more blades positioned substantially parallel to the receiving aperture;



receiving, at the transducer, acoustic data;


storing the acoustic data in an electronic memory in electronic communication with the transducer; and

generating an image based on the stored acoustic data.

17. A method for performing photoacoustic tomography imaging comprising:

providing a sample;

applying a laser to the sample such that the sample produces acoustic waves;

diffracting the acoustic waves using a slit formed by one or more blades positioned substantially parallel to a receiving aperture of a transducer, wherein a width of the slit is 0.5 to 2.0 times a central acoustic wavelength of the transducer;

receiving, at the transducer, the diffracted acoustic waves;

storing, in an electronic memory in electronic communication with the transducer, acoustic data of the acoustic waves; and

generating an image based on the stored acoustic data.
17. The method of claim 16, wherein the step of receiving acoustic data is triggered by the application of the laser to the sample.

18. The method of claim 17, wherein the step of receiving acoustic waves is triggered by the application of the laser to the sample.
18. The method of claim 16, wherein the slit is formed between a first blade substantially parallel to a receiving aperture of the transducer and a second blade substantially parallel to a receiving aperture of the transducer and at least one of the first blade or second blade is adjustable,



the method further comprising the steps of:
adjusting the first blade or second blade to close the slit; and generating a reference reading.
19. The method of claim 17, wherein the slit is formed between a first blade of the one or more blades substantially parallel to a receiving aperture of the transducer and a second blade of the one or more blades substantially parallel to a receiving aperture of the transducer and at least one of the first blade or second blade is adjustable,

the method further comprising the steps of:
adjusting the first blade or second blade to close the slit; and generating a reference reading.

19. The method of claim 16, wherein



the step of generating an image comprises:

receiving, at a processor, the stored acoustic data;

setting, using the processor, reconstruction parameters;

defining, using the processor, a reconstruction area, reconstruction position, and pixel size;

calculating, using the processor, an acoustic travelling path for the sample to each transducer element; and

saving, using the processor, each calculated acoustic travelling path into a three-dimensional array.

20. The method of claim 17, wherein the transducer comprises a plurality of transducer elements, and

the step of generating an image comprises:

receiving, at a processor, the stored acoustic data;

setting, using the processor, reconstruction parameters;

defining, using the processor, a reconstruction area, reconstruction position, and pixel size;

calculating, using the processor, an acoustic travelling path for the sample to each transducer element; and

saving, using the processor, each calculated acoustic travelling path into a three-dimensional array.
20. The method of claim 19, wherein the reconstruction parameters comprise slit position, speed of sound, and wavelength.

21. The method of claim 20, wherein the reconstruction parameters comprise slit position, speed of sound, and wavelength.


Allowable Subject Matter
Claims 4-10, 13, 14, 18, and 20 would be allowable if both (1) they are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and (2) a terminal disclaimer as discussed above is filed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Manohar modified by the teachings of Bridoux and Yacoubian teaches the invention of claim 1 but does not teach that the slit is formed by a first blade and a second blade positioned substantially parallel to the receiving aperture of the transducer, such that the slit is formed between the first blade and the second blade. Rather, Bridoux (which was relied upon for teaching the slit formed by the one or more blades) teaches only a single blade. Further, within the context of photoacoustic tomography, the prior art does not teach or suggest the claimed first blade and second blade forming the slit. Claims 5-9 and 13 depend on claim 4 (either directly or indirectly) and therefore recite allowable subject matter by virtue of their dependency on claim 4.
Regarding claim 10, Manohar modified by the teachings of Bridoux and Yacoubian teaches the invention of claim 1 but does not teach that the width of the slit is 0.5 to 1.0 times a central acoustic wavelength of the transducer. Bridoux (which was relied upon or teaching the slit) teaches that the slit (slot 18), the dimension of which are a function of the ultrasound frequency, radius of curvature of the array, and the desired definition, has a section of about 1 cm2 (col. 6, lines 37-41). Bridoux further teaches a frequency of 2 MHz which corresponds to a wavelength of 0.75 mm (col. 9 lines 66-67). In this sense, the slit width appears to be 3 orders of magnitude over the wavelength, not 0.5 to 1.0 times the wavelength. Further, within the context of photoacoustic tomography, the prior art does not teach or suggest that the width of the slit is 0.5 to 1.0 times a central acoustic wavelength of the transducer.
Regarding claim 14, Manohar modified by the teachings of Bridoux and Yacoubian teaches the invention of claim 1 but does not teach that the one or more blades are affixed to the transducer. Bridoux (which was relied upon or teaching the slit formed from the one or more blades) is silent regarding whether the one or more blades is affixed to the transducer. Further, the prior art within the context of photoacoustic tomography does not teach one or more blades (forming a slit) that are affixed to the transducer in such a way that would lead one of ordinary skill in the art, short of improper hindsight, to affix the one or more blades of the modified Manohar invention to the transducer as claimed. 
Regarding claim 18, Manohar modified by the teachings of Bridoux teaches the invention of claim 16; but does not teach that the first and second blades are adjustable, let alone adjusting the first or second blade to close the slit and generate a reference reading. Even if slit dimensions are adjusted in accordance with ultrasound wavelength or frequency, (“slot 18, the dimension of which are a function or the ultrasounds frequency, of the radius of curvature of the array and of the desired definition”, Bridoux, col. 6, lines 37-39), the prior art of record does not teach or suggest closing the slit and generating a reference reading.
Regarding claim 20, Manohar modified by the teachings of Bridoux teaches the invention of claim 19; but does not teach setting the slit position as a reconstruction parameter set by the processor. Further the prior art of record within the context of photoacoustic imaging does not teach or suggest setting the slit position as a reconstruction parameter set by the processor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raz, US 5,535,751
Garlick, US 2002/0045819 A1
Clement et al., “Ultrasound Field Measurement Using Binary Lens” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 62, no. 2, February 2015
Kanayama et al., US 2005/0004458 A1
Kanayama et al., US 2005/0187471 A1
Zalev et al., US 2015/0265155 A1
Osawa et al., US 2017/0296063 A1
Park, US 2017/0095227 A1
Durnin et al., US 4,852,973
Durnin et al., US 4,887,885
Osawa et al., US 2006/0241472 A1
Powers et al., US 2002/0045830 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term sample is being construed in a manner consistent with the specification; see ¶ [0032] and [0053] of the US Publication of the instant application.
        2 MPEP 2141.01(a) recites in part: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
        
        3 The specification recites acoustic noise (i.e., acoustic transmission through the blade) as a problem that the acoustic absorber is intended to ameliorate (“The blade may be covered by an acoustic absorbing material such as a foam, to minimize acoustic transmission through the blade” page 10, ¶ [0047]). Similarly, Yacoubian recites acoustic noise (i.e., stray acoustic noise) as a problem that the acoustic absorber is intended to ameliorate (“FIG. 10 depicts a sensor 1008 that utilizes a baffled material, such as a sound absorbing material 1037, an EM radiation absorbing baffled material, or a thermally shield material, or a combination thereof that can be used to block stray EM radiation, acoustic and thermal noise” ¶ [0061]).
        4 The term sample is being construed in a manner consistent with the specification; see ¶ [0032] and [0053] of the US Publication of the instant application.